ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing en banc and it appearing that the majority of the judges of this Court has voted to grant the aforesaid petition, it is
ORDERED that appellees’ petition for rehearing en banc is granted and that the opinions and judgments of October 26, 1979, and December 5, 1980, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the Court sitting en banc as soon as the business of the Court permits. Counsel are hereby directed to provide to the Clerk nine additional copies of the briefs heretofore filed on or before Monday, February 9, 1981.